internal_revenue_service number release date index number plr-104478-01 cc tege eb qp2 date x ein plan dear this is in response to your letter of date and subsequent correspondence requesting a ruling with respect to x’s deferred_compensation plan which x intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code a previous plan had received a favorable private_letter_ruling from the internal_revenue_service the plan has been amended to comply with the tax_reform_act_of_1986 the omnibus budget reconciliation act of the technical_and_miscellaneous_revenue_act_of_1988 the revenue reconciliation act of the small_business job protection act of the taxpayer_relief_act_of_1997 and the general agreement on tariffs and trade an employee may become a participant by executing a participation_agreement after an election to defer has been made the deferred_compensation contribution shall take effect in the next calendar month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up contribution for amounts deferred for one or more of the participant’s last three years ending before he or she attains normal_retirement_age under the plan the amounts that may be deferred are within the limitations set out in sec_457 of the code all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants property may also be invested in annuity_contracts and custodial contracts described in sec_401 trust assets will be invested either by the trustee or in a self-directed account by the participant payments to participants may begin upon separation_from_service or retirement payments to beneficiaries may begin upon a participant’s death all payouts must conform to sec_401 and sec_457 of the code the plan can accept a transfer of compensation previously deferred under another plan of deferred_compensation maintained by another employer as an eligible code sec_457 plan a participant who separates from service with x and accepts employment with another employer that maintains an eligible plan may elect to transfer his or her compensation deferred under the plan to that other plan if the other plan can accept such transfers and amounts are transferred to a_trust described in sec_457 except pursuant to a conforming equitable distribution order participants may not sell assign transfer or otherwise convey the right to receive any payments under the plan or any interest under the plan the plan permits hardship withdrawals of all or any portion of a participant’s deferred_benefit limited to an amount reasonably necessary to alleviate the unforeseeable_emergency the plan also includes a provision permitting a participant to elect an in-service distribution of dollar_figure or less from his or her account in certain limited circumstances set forth thereunder and in accordance with sec_457 sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_1_457-1 states that amounts deferred including amounts previously deferred under an eligible_plan will not be considered made available to the participant solely because the participant is permitted to choose among various investment modes under the plan for the investment of such amounts whether before or after payments have commenced under the plan sec_457 states that a plan maintained by a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state shall not be treated as an eligible_deferred_compensation_plan unless all assets and income of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 states that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan based upon the provisions of the plan summarized above we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code all assets and income of the plan described in sec_457 of the code will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred pursuant to the plan including any income attributable to the deferred_compensation will be includible in the gross_income of the recipient only for the taxable_year or years in which such amounts are paid or otherwise made available to a participant or beneficiary under the plan the trust established with respect to the plan under sec_457 is treated under sec_457 as an organization_exempt_from_taxation under sec_501 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified the ruling will not necessarily remain applicable this ruling is directed only to x and applies only to the plan and trust submitted on date as revised by amendments submitted on date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances robert d patchell acting chief qualified_plans branch two sincerely yours associate chief_counsel office of the division counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes
